ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Colonna's Shipyard, Inc.                      )      ASBCA No. 61736
                                                  )
    Under Contract No. N40027-17-C-0035           )

    APPEARANCE FOR THE APPELLANT:                        Donald C. Holmes, Esq.
                                                         J. Travis Pittman, Esq.
                                                           Holmes, Pittman & Haraguchi, LLP
                                                           Greensboro, MD

    APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                          Navy Chief Trial Attorney
                                                         David B. Stinson, Esq.
                                                          Trial Attorney

                                     ORDER OF DISMISSAL

           By motion dated March 25, 2019, appellant moved to dismiss this appeal under
    Board Rule 18(b ). The government does not object to the motion. Accordingly, this
    appeal is hereby dismissed without prejudice pursuant to Board Rule l 8(b ). Unless either
    party or the Board acts to reinstate the appeal within one year from the date of this Order,
    the dismissal shall be deemed with prejudice.

           Dated: March 28, 2019




                                                        dministrative Judge
                                                       Chairman
                                                       Armed Services Board
                                                       of Contract Appeals

           I certify that the foregoing is a true copy of the. Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61736, Appeal of Colonna's
    Shipyard, Inc., rendered in conformance with the Board's Charter.

           Dated:


                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services


I
J
                                                       Board of Contract Appeals